Title: To George Washington from Captain Nathan Strong, 30 March 1779
From: Strong, Nathan
To: Washington, George


May it Please Your Execellency.
Blooming Grove Orange County [N.Y.]March 30th 1779
I beg Leave without offence to Represent to Your Honour my Present Circumstances.
I Have the Honour to wair a Captains Commission In the Service of the United States in the 4th New York Regt Since November 1776, and think I have Served them to the best of my Power and understanding and without Contempt.
But Sensible that Your Execellency will Not Incest on any officer Continuing in the Service whoes Circumstances will Not Admit, I hope with the Following Reasons to obtain Liberty to Resign.
Near the Close of the Last Campain I was Taken with A Sevear fit of Sickness which Confind me to my bed for Some months. and have Know but Jest Got about again. which has Left me so week and my Constitution So much brok that I think myself Not fit for a Campain. and have been Advised by Severel Ficisions Not to undertake.
These together with the Death of my Brother who was Murdered in his own Hous by the Torys and the Circumstances of his Family who has No one to take Care of them. but myself and a Large Family of my own & No way to mantain them but by my Pay. Has Determined me to Quit the Service If I Can have that Liberty.
I thearfore beg your Execellency to Take these matters into your Consideration and Grant me Liberty to Resign my Commission.
I am Sorry to troble Your Execey with these matters but being unfit for Service I am Loath to take the Publicks mony for No Services.
I[f] your Execellency Cold see fit to Take these into Consideration and Send me an Answer by the barer I shall be in Duty Ever bound to Serve. Your Excely Most Obedt & Very Hume Servant
Nat. Strong Capt. 4th New York Regt